DETAILED ACTION
Response to Amendment
Applicant's amendment filed February 23rd, 2022 have been entered. Claims 1 ad 13 have been amended. Claims 3-8 have been cancelled.
The Section 102/103 rejections made in the Office action mailed January 18th, 2022 have been withdrawn due to Applicant’s amendment.

Allowable Subject Matter
Claims 1-2 and 9-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth in Office action mailed January 18th, 2022 and as recited below.
The use of polyolefin, specifically crystalline/isotactic polypropylene in the plate/sole of shoes/footwear, specifically soccer/football, has been known, wherein the polypropylene plate is bonded via any means, such as direct molding or bonding optionally using heat-activated adhesive, to the upper as taught by Baynes et al. (GB 1062411 A).
The modification/improvement of a crystalline/isotactic propylene resin [0008-0009] for footwear [0114], the propylene resin being a random propylene copolymer with 1.5-7 wt% ethylene [0092], with a compatibilizer/modifier based on an isotactic propylene copolymer with ethylene [0072-0074, 0107, claim 4] to decrease the flexural modulus by at least 10 wt% (claims 1 & 8) and lower the melting point and comprising wt% in prima facie overlapping ranges with the first and second resins is also known as taught by Carnahan et al. (U.S. Pub. No. 2012/0208961 A1).
Lastly, many of the additionally cited references, such as Parolini (EP 1504688 A1), Calzolai et al. (WO 2017/141200 A1) (Fig. 6), Hide (U.S. Pub. No. 2010/0287792 A1), and Park (KR 2017-0053782 A), and Cai (CN 1531883 A) teach soles comprising regions for a variety of purposes, some teaching specifically a periphery/edge and a remaining portion, as comprising a different but similar composition to the remaining portion of the sole.
Even prior art only available for obviousness-type double patenting purposes (U.S. Pub. Nos. 2019/0343221 A1; 2019/0225784 A1 & U.S. Patent No. 11,272,758 B2) would not have been obviously modified by the available prior art arrive at invention as claimed.
However, it has been found that the specific compositional components as applied to the specific sole plate structure as claimed creates and exhibits a synergistic effect not taught or suggested by the discovered prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon above but considered pertinent to Applicant's disclosure has been additionally cited in the PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 27th, 2022